DETAILED ACTION
This restriction requirement is responsive to the amendment filed November 25, 2019. By that amendment, claims 1, 2, 7, 8, 11, 12, 16, 18, 41, 43-45, and 48 were amended and claims 3-6, 14, 15, 19-40, 47, and 50-52 were canceled. Claims 1, 2, 7-13, 16-18, 41-46, 48, and 49 are presently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 7-13, and 16-18, drawn to a milling module.
Group II, claim(s) 41-46, 48, and 49, drawn to a method of converting bone stock into bone chips.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions lack unity of invention because even though the inventions of these groups require the technical feature of:
a milling module including a shell for releasable attachment to a base module, the shell having an inlet and outlet opening, a milling element between the inlet and outlet opening, the shell including a foundation for releasable attachment to the base module, the foundation including the outlet opening, and a lid, the lid including the inlet opening and being releasable from the foundation, removal of the lid from the foundation allows the milling element to be accessed
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bermeister, III et al. (US 2009/0118735 A1).  Burmeister teaches a milling module as at fig. 11, the module including a shell 240/242 for releasable attachment to a base module as seen at fig. 1. The shell has an inlet opening at 292 and an outlet opening (opening through 242, opens into 42 as in fig. 11) and a milling element 38 between the inlet and outlet openings. The shell includes a foundation 242 for releasable attachment to the base module, the foundation including the outlet opening and a lid 240 including the inlet opening and being releasable from the foundation 242 upon appropriate application of force. Removal of the lid 240 allows the milling element 38 to be accessed. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799